Case 18-11145-LSS Doc 596-1 Filed 11/19/18 Page 1 of 3

IN THE UNITE]) STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

THE RELAY SHOE COMPANY, LLC, et al., Case No. 18-11145 (LSS)

Debtors. l Jointly Administered

Obj. Deadline: December 10, 2018 at 4:00 p.m. (ET)

V\ /\ /\ /\ /\ ,/\ ,)\ /\ /

 

NOTICE OF FEE APPLICATION

PLEASE TAKE NOTICE that, on Novernber 19, 2018, Richards, Layton & Finger, P.A.
(the “Applicant”) filed the Sixth Mom‘hly Appll`catz'on of Rl'chards, Layton & Fz`nger, P.A. for
Allowance of Compensatz'on for Servz'ces Rendered and for Reimbursement of Expenses as
Counsel to the Debtors and Debl‘ors in Possessionfor the Period]$'om October ], 2018 Through
October 3], 2018 (the “Application”) With the United States Bankruptcy Court for the District
of Delaware (the “Court”).

PLEASE TAKE FURTHER NOTICE that objections, if any, to the Application must be
made in accordance With the Ora'er Establishz'ng Procea’ures for Interz'm Compensation and
Rel`mbursemem‘ of Professz`onals, dated June 12, 2018 [Docket No. 218] (the “Interim
Compensation Order”), and must be filed With the Clerk of the Bankruptcy Court, 824 North
Market Street, Wilmington, Delaware 19801, and be served upon and received by: (i) the

Debtors, c/o The Relay Shoe Company, LLC, 1220 Washington Street, West Newton,

 

l The debtors and debtors in possession in these cases and the last four digits of their respective Employer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC (fYk/a TRG l-P Holdings, LLC)
(4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Ciass D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay Shoe
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West Newton, Massachusetts 02465.

RLFl 20310782v.1

 

Case 18-11145-LSS Doc 596-1 Filed 11/19/18 Page 2 of 3

Massachusetts 02465, Attn: Paul Kosturos; (ii) counsel to the Debtors, Richards, Layton &
Finger, P.A., One Rodney Square, 920 North King Street, Wilrnington, Delaware 19801, Attn:
Marl< D. Collins, Esq.; (iii) counsel to the Prepetition Noteholders and DIP Note Purchasers, (a)
Debevoise & Plimpton LLP, 919 Third Avenue, NeW York, New York 10022, Attn: My Chi To,
mcto@debevoise.com, and Daniel E. Stroik, destroik@debevoise.com, and (b) Pachulski Stang
Ziehl & Jones LLP, 919 North Market Street, 17th Floor, Wilmington, Delavvare 19801, Attn:
Bradford J. Sandler, bsandler@pszjlaw.com and Jarnes E. O’Neill, joneill@pszjlaw.corn; (iv)
counsel to the Collateral Agent and DIP Notes Agent, (a) Holland & Knight LLP, 131 South
Dearborn Street, 30th Floor, Chicago, Illinois 60603, Attn: Joshua Spencer,
joshua.spencer@khlaw.corn, and (b) Pachulski Stang Ziehl & Jones LLP, 919 North Market
Street, 17th Floor, Wilmington, Delavvare 19801, Attn: Bradford J. Sandler,
bsandler@pszjlaw.com, and Jarnes E. O’Neill, joneill@pszjlaw.com; (v) counsel to the ABL
Adrninistrative Agent and DIP ABL Agent, (a) Riemer Braunstein LLP, Three Center PlaZa, 6th
Floor, Boston, Massachusetts, 02108, Attn: Donald E. Rothman, drothman@rielnerlaw.com, Lon
M. Singer, lsinger@riemerlavv.corn, Jaime Rachel Koff, jkoff@riernerlaw.com, and Jererny
Levesque, jlevesque@riemerlaw.com, and (b) Ashby & Geddes, P.A., 500 DelaWare Ave., 8th
Floor, Wilrnington, Delaware 19801, Attn: Gregory A. Taylor, GTaylor@ashbygeddes.com; (vi)
counsel to the Committee, (a) Cooley LLP, 1114 Avenue of the Americas, NeW York, NeW York
10036 Attn: Jay Indyke, jindyke@cooley.com and Robert Winning, rvvinning@cooley.corn, and
(b) Whiteford, Taylor & Preston LLC, 405 North King Street, Suite 500, Wilmington, Delavvare
19801, Attn: Christopher M. Sarnis, csamis@vvtplaw.com and L. Katherine Good,
kgood@thlaW.com; and (vii) the U.S. Trustee for the DiStrict of Delaware, 844 King Street,
Suite 2207, Wilmington, Delaware 19801, Attn: Brya M. Keilson, brya.keilson@usdoj.gov, on

or before December 10, 2018 at 4:00 p.m. (ET) (the “Objection Deadline”).
2

RLFl 20310782v.l

 

Case 18-11145-LSS Doc 596-1 Filed 11/19/18 Page 3 of 3

PLEASE TAKE FURTHER NOTICE that if no objections to the Application are filed,
served and received prior to the Obj ection Deadline, the Applicant may file a certification of no
objection With the Bankruptcy Court, after Wln'ch the Debtors Shall be authorized by the Interim
Compensation Order to pay the Applicant an amount equal to 80% of the fees and 100% of the

expenses requested in its Application Without the need for further order of the Bankruptcy Court.

PLEASE TAKE FURTHER NOTICE that if an objection to the Application is filed,
served and received prior to the Objection Deadline, the Debtors shall be authorized by the
Interim Compensation Order to pay the Applicant 80% of the fees and 100% of the expenses
requested in the Application not subject to Such objection Without the need for further order of

the Bankruptcy Court.

Dated: l\;]]oI/ernb:r 191,)2§)18 7 \_ /\ é\
1 mm on, e aware " ' ' ' ",
g O\/A\f»/{,L»L \<~ AM\

 

Mark D. Collins (No. 2981)

Michael J. Merchant (No. 3854)

Amanda R. Steele (No. 5530)

Brendan J. Schlauch (No. 6115)

Megan E. Kenney (No. 6426)

RICHARDS, LAYTON & FINGER, P.A.

One Rodney Square

920 North King Street

Wilmington, Delaware 19801

Telephone: 302-651-7700

Fax: 302-651-7701

Email: collins@rlf.com
merchant@rlf.corn
steele@rlf.com
schlauch@rlf.corn
kenney@rlf.com

Counsel to the Debtors

RLF 1 20310'782v.l

